DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 10 December 2020 has been entered; claims 1, 2, 4, and 8-11 remain pending, of which claims 4 and 8-11 were previously withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2020 has been entered.

Response to Arguments
Applicant’s arguments, see Pages 6-9 of the Remarks, filed 10 December 2020, with respect to the rejection of claims 1 and 2 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 as being obvious over Kristiansen in view of Ick-Soo, discussed in more detail below.
Applicant’s request for rejoinder is noted; however, claims 1 and 2 are not in condition for allowance.  Claims 4 and 8-11 remain withdrawn at this time.  The Examiner has included reference “Lim” on the attached PTO-892, as requested by Applicant.  Applicant’s amendment to the Specification has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen et al. (U.S. Patent Publication # 2013/0193061) in view of Ick-Soo et al. (JP # 2011214170), hereinafter referred to as “Kristiansen” and “Ick”.
With respect to claim 1, Kristiansen teaches a cartridge filter comprising a tubular core with a plurality of apertures (through which liquid is capable of passing) and a hollow interior, said core having an open end for fluid communication with the hollow interior (see Fig. 1), and a filter medium comprises a length of fiber yarn wound in a series of at least three layers around the outer surface of the core, wherein the yarn is a mixture of natural and synthetic fibers including acryl fibers (Abstract; Paragraph [0018]; “composite yarn”), the wound yarn forming a porous member, wherein at least two of the at least three layers are wound in accordance with different winding patterns (Paragraph [0018]; “twisted fibers”). 

Ick teaches a filter material comprising a nanofiber composite fiber yarn wherein the fiber yarn comprises a nanofiber layer laminated on a nonwoven fabric layer [0054, one nanofiber electrospun layer is laminated on another nanofiber electrospun layer] and wherein the nanofibers are produced by electro spinning [0074]. The material is made by producing a belt-like nonwoven fabric made of the polymer fiber and the base layer (i.e. tape) and then twisting the threads to make yarn of polymer fibers [0009]. The polymer material is polypropylene and PET [0064]. Ick teaches that their yarn has a higher strength when compared to conventional nanofibers [0008] while also maintaining a large specific surface area [0011].
One of ordinary skill in the art at the time of the invention would have found it obvious to add a layer of the nanofiber composite yarn taught by Ick to the filter media of Kristiansen because Kristiansen teaches that additional layers 38 and 40 can be added (Fig. 6; Paragraph [0095]) and because Ick teaches that the nanofiber composite yarn contributes to increased strength of the filter material compared to conventional fiber media layers.
	
With respect to claim 2, Kristiansen in view of Ick does not disclose pore size; however, Kristiansen does teach that the disclosed filter is used to filter particles having a size from 0.5 to 50 microns from oil (Paragraphs [0003, 0005]).  It is submitted that it would have been obvious to one of ordinary skill in the art that the pore size would have to be less than 1 micron to filter out the smaller particles.  Pore size is a well-known result effective variable; Kristiansen teaches that the yarn is specifically wound in winding patterns that allow for trapping of particles of different size (Paragraphs [0011, 0097]).  
Additionally, it has been held that the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	25 March 2021